DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/13/2022 has been considered by the Examiner. Currently claims 1-20 are pending, claims 1, 5, 7, 9-11, and 13-15 have been amended, and claims 17-20 are newly added. Applicant’s amendments in claim 5 have obviated the previously filed claimed objection. Likewise, Applicant’s amendments in claim 13 have obviated previously filed rejection of the claim under 35 U.S.C 112(b). A complete action on the merits of claims 1-20 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a semipermeable material forming an outer layer of the composite.” In the application as published (US 2020/0060870 a1):
Paragraph [0016] recites “Further, some embodiment of the invention may include a semipermeable material configured to, for example, wick away perspiration from the body area to which the composite is applied,”
 Paragraph [0041] recites “The vapor barrier material 12 preferably forms the outer most layer of the composite material 10 to insulate and prevent both the moisture and temperature level of the composite 10 from dissipating.” Paragraph [0042] recites  “As is illustrated in FIG. 3, certain embodiments of the composite 10 may include a semipermeable material 18 such as polypropylene adjacent to or contacting the skin to wick away any unwanted moisture already present on or that may develop on the skin,
Paragraph [0043] recites “FIG 4. Illustrates one preferred embodiment of the invention. The composite 10 includes a semipermeable polypropylene material 18 adjacent to or contacting the skin, a moisture retention material 16, and a vapor barrier material 12,”
Paragraph [0053] recites “The vapor barrier material 12 may also prevent unwanted material or liquids from contaminating the composite material 10. A semipermeable layer 18 may wick away moisture from the subject's skin, and 
Fig. 5 illustrates the semipermeable layer 18 is the skin contacting layer and does not form an outer layer of the composite.
Therefore, the  claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of “a semipermeable material forming an outer layer of the composite.”
For the purposes of compact prosecution, the Examiner interprets the claim such that the “semipermeable material” forms one of an outermost layer of the composite. 
Claims 2-13 and 18 are rejected due to the dependency on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (2002/0193026) in view of Buckley (2002/0164473).
Regarding claim 1, Ota teaches a composite of one or more materials for maintaining both moisture and temperature levels (warming or cooling device [Abstract]) comprising:
a temperature retention material (gel 3);
a moisture retention material (the base material 2 includes a polyethylene layer, a unwoven polyester layer, and a polypropylene layer [0088] and has permeability); and 
a vapor barrier material (moisture impermeable covering material 4 [0055] made of gas barrier polymer [0051]);
and a semipermeable material forming an outer layer of the composite (the base material further comprises an accessory for controlling the moisture permeability made of polypropylene [0019]… a means for holding the accessory for controlling the moisture permeability. The accessory is preferably detachable [0020]. The Examiner interprets the outer layer to be an outer most layer that can be either on the front side or the backside of the composite).
Ota does not teach the moisture retention material includes a superabsorbent polymer. 
However, Buckley teaches moisture absorbent material, super absorbent material 25, Fig. 6 [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a superabsorbent polymer in the moisture retention material or base layer 2 of Ota since Buckley provides moisture absorbent material conducts moisture from the skin surface to the exterior of the composite and superabsorbent materials, such as carboxy-methyl-cellulose fibers, may also be used as the wicking element [0066].
Regarding claim 3, Ota in view of Buckley teaches the limitations of claim 1 and Ota teaches wherein said temperature retention material is a gel (gel 3 comprising a water absorbent polymer [0032]). 
Regarding claim 4, Ota in view of Buckley teaches the limitations of claim 3 and Ota teaches wherein said gel includes one or more selected from the group consisting of water, a salt, cellulose, propylene glycol, and a phase change material (water absorbent polymers treated with salts [0034]).
Regarding claim 5, Ota in view of Buckley teaches the limitations of claim 4, and Ota teaches wherein the salt is selected form the group consisting of ammonium nitrate, ammonium chloride, calcium chloride, and magnesium sulfate (ammonium chlorides [0034]).
Regarding claim 6, Ota in view of Buckley teaches the limitations of claim 4, and Ota wherein said temperature retention material is one or more phase change materials ( the water bearing gel comprises a water-absorbable polymer and water ; [Abstract]).
Regarding claim 7, Ota in view of Buckley teaches the limitations of claim 1, and Ota teaches wherein said moisture retention material  further includes one or more of a  polyester, a non-woven polyester, wool, cotton, and a super absorbent polymer ([0014] The base material may comprise at least one of a cloth material made of a natural and/or artificial fiber, a polymeric film, and a polymeric sheet...[0048] examples of artificial fibers include polyester fibers).
Regarding claim 8, Ota in view of Buckley teaches the limitations of claim 1, and Ota teaches wherein said vapor barrier material is one or more selected from the group consisting of a polyether laminate, a polyurethane laminate, polyethylene, vinyl membranes, polytetraflouroethylene membranes, poly lactic acid, and a coated nylon ([0051] the covering material is preferably made of at least one of a cloth material made of a natural and/or artificial fiber, a polymeric film, and a polymeric sheet. Examples of cloth materials and those of raw materials of the polymeric film or sheet are the same as those that are listed for the moisture-permeable base material. However, it is preferred that the covering material is impermeable or has a low permeability. Therefore, if a material having permeability is used for the covering material, by a known method the material is generally processed to lower the permeability. [0048] example of artificial fibers include polyethylene fibers).
Regarding claim 9, Ota in view of Buckley teaches the limitations of claim 1 and teaches wherein the semipermeable material is adjacent the moisture retention material (Ota [0018] the base material further comprises an accessory for controlling the moisture permeability of the base material… The device can further comprise, on the moisture-permeable material, a means for holding the accessory for controlling the moisture permeability. The accessory is preferably detachable. [0020]).
Regarding claim 10, Ota in view of Buckley teaches the limitations of claim 9, and Ota teaches wherein said semipermeable material is polypropylene ( [0019] the accessory can be made of polypropylene). 
Regarding claim 11, Ota in view of Buckley teaches the limitations of claim 1 and wherein said composite is sized and shaped to cover a limb (This device is used to apply to a part of an object, e.g., human body [0001]).
Regarding claim 14, Ota teaches a composite of one or more layers of material for maintaining both moisture and temperature levels (warming or cooling device [Abstract]) consisting of:
a first layer including a temperature retention material (gel 3);
a second layer including a moisture retention material (base material 2); and 
a third layer including vapor barrier material (moisture impermeable covering material 4 [0055] made of gas barrier polymer [0051]).
Ota does not teach the moisture retention material includes a superabsorbent polymer. 
However, Buckley teaches moisture absorbent material, super absorbent material 25, Fig. 6 [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a superabsorbent polymer in the moisture retention material or base layer 2 of Ota since Buckley provides moisture absorbent material conducts moisture from the skin surface to the exterior of the composite and superabsorbent materials, such as carboxy-methyl-cellulose fibers, may also be used as the wicking element [0066].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (2002/0193026) in view of Buckley (2002/0164473), and Biser (2009/0287282) .
Regarding claim 12, Ota teaches a method of treating ([0079] The device of the present invention can be warmed and evolve steam. Thus, the device can warm up and give steam to a part of human body where the device is applied. Therefore, it exhibits steaming, moisturing, and moisture retaining functions together with functions as a warm poultice) comprising contacting an area of skin of a subject with said composite of claim 1 (see claim 1 rejection over Ota in view of Buckley). 
Ota does not explicitly disclose a method of treating frostbite or hypothermia. However, Biser teaches a device within the same field of invention (moist heat arrangement [0120]) and provides frostbite of extremities such as the nose and ears could be treated with cool, warm, or hot compress therapy depending on the stage of recovery [0170].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the device of Ota to teach a method of treating frostbite since Ota already provides warming the skin promotes blood circulation [0001]. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (2002/0193026) in view of Buckley (2002/0164473), and in further view of Sabin (5,984,953). 
Regarding claim 18, Ota in view of Buckley teaches the limitations of claim 1 as previously rejected. Ota does not teach wherein the temperature retention material includes chemical components that, when activated, mix and react to produce an endothermic or exothermic reaction.
However, Sabin teaches a device within the same field of invention (thermal therapy) wherein the temperature retention material includes chemical components that, when activated, mix and react to produce an endothermic or exothermic reaction (exothermic reaction discussed in Col. 1 lines 57-67 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature retention material such that when activated mix and react for the purposes of better control of the performance characteristics of thermal packs and in particular control of the maximum temperature and rate of heat generation (Col 3 lines 41-45). Furthermore, the rate of heat produced by the device of the invention under design conditions is tailored by controllably exposing the reactants to each other (Col. 7 lines 30-32).
Regarding claim 19, Ota in view of Buckley and Sabin teaches the limitations of claim 18. Sabin teaches wherein the temperature retention material includes one or more membranes separating the chemical components, the one or more membranes configured to break with manipulation of the composite to allow the chemical components to mix and react (compromisable separators 7, Fig. 1; 17, 18, Fig. 2).
Regarding claim 20, Ota in view of Buckley teaches the limitations of claim 14. Ota does not teach wherein the temperature retention material includes chemical components that, when activated, mix and react to produce an endothermic or exothermic reaction, the chemical components, until activated, held separately by one or more membranes of the first layer.
 However, Sabin teaches a device within the same field of invention (thermal therapy) wherein the temperature retention material includes chemical components that, when activated, mix and react to produce an endothermic or exothermic reaction, the chemical components, until activated, held separately by one or more membranes of the first layer (exothermic reaction discussed in Col. 1 lines 57-67. The device includes compromisable separators 7, Fig. 1; 17, 18, Fig. 2 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature retention material such that it includes chemical components that, when activated, mix and react to produce an endothermic or exothermic reaction, the chemical components, until activated, held separately by one or more membranes of the first layer (Col 3 lines 41-45). Furthermore, the rate of heat produced by the device of the invention under design conditions is tailored by controllably exposing the reactants to each other (Col. 7 lines 30-32).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (4,913,957) in view of Buckley (2002/0164473). 
Regarding claim 1, Strack teaches a composite of one or more materials for maintaining both moisture and temperature levels (thermal retaining fabric laminate) comprising:
a temperature retention material (reservoir layer 16 consists of any suitable absorbent which may be used to hold the heat retaining liquid; Col. 4 lines 53-55);
a moisture retention material (low porous layer 14…The first barrier layer 14 consists of a thermoplastic film. The thermoplastic film may be formed as a separate sheet of film and then glued to the skin contact layer 12… The barrier layers 14 and 18 retain vapor in the reservoir layer so that heat is not rapidly lost to evaporation; Col. 5 lines 45-47); and 
a vapor barrier material (second barrier layer 18 is a thermoplastic film which serves to retain the heat retention liquid and vapor within the reservoir layer …inhibiting the escape of vapor; Col. 5 lines 20-23);
and a semipermeable material forming an outer layer of the composite (skin contact layer 12 consists of a thin soft absorbent layer capable of absorbing, holding and delivering an effective amount of treatment liquid; Col. 3 lines 43-45… The skin contact layer 12 was formed of melt-blown polypropylene fibers; Col. 6 lines 21-22 The Examiner interprets the outer layer to be an outer most layer that can be either on the front side or the backside of the composite). 
Ota does not teach the moisture retention material includes a superabsorbent polymer. 
However, Buckley teaches moisture absorbent material, super absorbent material 25, Fig. 6 [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a superabsorbent polymer in the moisture retention material or base layer 2 of Ota since Buckley provides moisture absorbent material conducts moisture from the skin surface to the exterior of the composite and superabsorbent materials, such as carboxy-methyl-cellulose fibers, may also be used as the wicking element [0066].
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (4,913,957), Buckley (2002/0164473), and in view of Biser (2009/0287282) .
Regarding claim 12, Strack teaches a method of treating (hot packs and compresses are useful for medical treatment; Col. 1 lines 31-33) comprising contacting an area of skin of a subject with said composite of claim 1 (see claim 1 rejection over Strack in view of Buckley). 
Strack does not explicitly disclose a method of treating frostbite or hypothermia. However, Biser teaches a device within the same field of invention (moist heat arrangement [0120]) and provides frostbite of extremities such as the nose and ears could be treated with cool, warm, or hot compress therapy depending on the stage of recovery [0170].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the device of Strack to teach a method of treating frostbite since Strack already provides warming the skin increases the flow of blood to the treated area (Col. 1 lines 16-17) and the hot compress can retain its heat over a period of time which can be useful for medical treatment. 
Regarding claim 13, Strack teaches the limitations of claim 12 and wherein said composite is wetted and heated prior to contacting the area of skin of the subject (samples were saturated with water …were heated to a 130°F…and then were applied to the skin on the leg of a user; Col. 6 lines 56-60).
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (2002/0164473),
Regarding claim 1, Buckley teaches a composite of one or more materials for maintaining both moisture and temperature levels (composite material) comprising:
a temperature retention material (PCM 20, Fig. 6);
a moisture retention material including a superabsorbent polymer (moisture absorbent material, super absorbent material 25, Fig. 6 [0066] superabsorbent polymers [0094]); and 
a vapor barrier material (matrix material 24 is a closed cell foam which is impermeable to moisture).
Buckley in the embodiment in Fig. 6 does not teach a semipermeable material forming an outer layer of the composite.
However, Buckley in the embodiment in Fig. 5 provides for a semipermeable material forming an outer layer of the composite ([0064] The skin surface of the composite is lined with a semipermeable membrane 22 which is permeable to water vapor, but impermeable to liquid water… The Examiner interprets the outer layer to be an outer most layer that can be either on the front side or the backside of the composite).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a semipermeable material forming an outer layer of the composite since Buckley provides the membrane allows water vapor from perspiration to diffuse through the composite while preventing liquid water from entering the open cell matrix [0064].
Regarding claim 2, Buckley teaches the limitations of claim 1 and wherein two or more of said materials are integrated to form a single layer (Fig. 6 matrix material 24 includes PCM 20). 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagino (6,416,534) in view of Lavin (6,514,279) and in further view of Inoue (2018/0168856).
Regarding claim 15, Montagino teaches a composite of one or more layers of material for maintaining temperature levels  (portable heating pad capable of transferring heat to anatomical region by means of a removable gel pack) comprising:
a first layer including temperature retention material (heat pad member 25);
a second layer  (layer 15a)
a third layer (15b), the third layer disposed between the first layer and the second layer (layer 15b between heat pad member 25 and layer 15a)
said first layer having a surface and a first attachment means disposed on said surface (complementary fasteners 45); 
said third layer having a surface and a second attachment means disposed on said surface (fastener 30) wherein said first layer is removably attached to said third layer (Fig. 3B Col 6 lines 1-3). 
Montagino does not teach the second layer includes a moisture retention layer. 
However, Lavin teaches a device within the same field of invention (thermal therapy) a moisture retention material (cuff 180) below a removable temperature retention material.
Therefore, it would have been obvious to one of ordinary skill in the art to additionally include a moisture retention layer onto layer 15a in Montagino which contacts the skin since Lavin teaches the cuff acts to absorb both perspiration and any moisture that forms on the band resulting from physical activity or condensation (Col. 5 lines 52-55). 
While Montagino provides the third layer is liquid impermeable (15, Col. 5 line 52) it does not teach the third layer includes a vapor barrier material.
However Inoue teaches a device within the same field of invention (thermal therapy pack) comprising a barrier layer that enhances a water vapor barrier property that prevents permeation of water vapor [0036]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid impermeable layer 15b of Montagino such that it includes a vapor barrier material since Inoue provides moisture is prevented from penetrating and provides for an excellent seal [0036]. 

Regarding claim 16, Montagino in view of Lavin and Inoue teaches the limitations of claim 15. Montagino teaches wherein said first attachment means and said second attachment means includes teeth and hooks (Velcro; Fig. 3B Col 6 lines 1-3). 
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagino (6,416,534) in view of Lavin (6,514,279), Inoue (2018/0168856), and in further view of Ota (2002/0193026).
Regarding claim 17, Montagino in view of Lavin and Inoue teaches the limitations of claim 15. The combination does not teach a semipermeable material layer adjacent the second layer.
However, Ota teaches a device within the same field of invention (thermal therapy) comprising a semipermeable layer (7, the base material further comprises an accessory for controlling the moisture permeability made of polypropylene[0019]… a means for holding the accessory for controlling the moisture permeability . The accessory is preferably detachable [0020]) adjacent a moisture retention layer (2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a semipermeable layer to the second layer for the purposes of controlling moisture permeability at the skin contacting surface [0018]. 
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive with respect to claims 1 and 12 since Ota would read on the amendment “a semipermeable material forming an outer layer of the composite.”
Applicant’s arguments with respect to claim(s) 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments in claim 14 necessitates a new ground of rejection.
Upon further consideration of the claims and in view of Applicant’s amendments a new ground of rejection is set forth over Ota (2002/0193026) in view of Buckley (2002/0164473) for claims 1 and 14, Ota (2002/0193026) in view of Buckley (2002/0164473), and Biser (2009/0287282) for claim 12, Montagino (6,416,534) in view of Lavin (6,514,279), Inoue (2018/0168856) for claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794     

/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794